Title: From Abigail Smith Adams to George Washington Adams, 12 July 1815
From: Adams, Abigail Smith
To: Adams, George Washington


				
					my dear George and John
					Quincy July 12 1815
				
				This is the House that Jack builtAnd this is the curse that lay in the House &cNow George, I hear you Say, what in the world can Grandmother mean by this? why I am so joyfull, that I must Sport a little with you—but to explain, upon the 29th of June, arrived the Ship pacific at N york, from Liverpool 45 days passage and She brought news of the arrival at that place of the New packet from Boston upon the 12th of May—and cousin Caroline DeWint, being upon a visit to us at Quincy, received a Letter from her Brother John at N york, who wrote her, that mr McComick had received a Letter from mr Pitcarn from Liverpool of the 15 of may, in which he writes, that the two sons of mr Adams had arrived there in Health and Safety. God be praised. now my dear Boys you have the whole, and all I know of you, for there is not a line by this vessel from any passenger to any of their Friends in Boston, or else where. I am quite weary of writing, without receiving a line in return. not one has reachd me, from your Father or Mother, Since the 20th March, when he was in Paris, and we are waiting with patience exhausted, to hear from them, and from you directly. I have written to both of you, once before, and to your Father, or Mother by every vessel which has saild for Liverpool—the Milo Captain Glover carried Letters last week—we are all well. give my Love to your Brother Charles—of whom Fame Speaks loudly—Love each other, cultivate harmony, and remember, how good and how pleasent a thing it is, for Breathern to dwell together in unity—you know not, my dear Boys how very near my heart you are; I do not wound it, by any conduct unworthy of yourselves, or those from whom you are descended. I Love the Chamber where you used to play your pranks, Study your lessons and take your repose, even the key You hung up in it, before you left it, I have not sufferd to be removed, and the cain you used to take your walks with from Hingham, I have placed in my closset, and Some of your military accourtrements are Still preserved as they wereJohn too, has left the remembrance of many usefull and amiable qualities, the possitiveness of youth Age and experience will correct. John was always most so, when he knew he was right.George think of all your Grandmother used to Say to you, even at those times, when you beleived it unnecessary. further knowledge of the world, will convince you that She was right, but as I once wrote you, you must be your own moniter.For your health, your Reputation and your Success and advancement in Life You have the prayers / of your affectionate Grandmother—
				
					A Adams
				
				
			